Citation Nr: 0534641	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
status post right arm fracture with residual neuropathy, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
chronic lumbosacral strain with degenerative joint disease, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1975; he participated in at least three periods of active 
duty for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Nevada.  Since the rating decision, the case has been handled 
by the Reno RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159 (2005).

The record shows that the veteran filed his claim for 
increased ratings and TDIU in January 2001.  He underwent VA 
examination in March 2002.  The examiner did not review the 
claims folder.  The veteran's representative argued in 
November 2005 that consistent with controlling regulations, 
the veteran should be reexamined by an examiner who reviews 
the claims folder.  In his July 2003 substantive appeal, the 
veteran articulated objections to the March 2002 examination, 
and noted that the claims folder and his medical records were 
not considered by the examiner.  He also points out an 
inaccuracy in the statement of the case.  Specifically, he 
notes that he is not receiving Social Security disability 
benefits, and he did not submit a Social Security award 
letter.  Rather, he submitted a statement of earnings from 
the Social Security Administration along with his tax return.  

The veteran's representative and the veteran have urged that 
the medical evidence does not adequately address the 
disabilities at hand.  The representative requests a remand 
so that reexamination may be accomplished.  Considering the 
medical evidence, the representative's argument, and fact 
that almost four years have passed since the VA examination, 
the Board finds that additional development is necessary 
prior to Board review.  

Moreover, the Board notes that the criteria for evaluating 
the spine have changed again, and the veteran should be 
evaluated under all appropriate criteria, as noted by the 
representative in November 2005.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for appropriate 
VA examination(s) for his service-
connected status post right arm fracture 
with residual neuropathy; degenerative 
joint disease of the cervical spine; and 
chronic lumbosacral strain with 
degenerative joint disease.  Appropriate 
testing should be conducted as 
recommended by the examiner(s).  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior to the requested 
examination(s).  The examiner(s) should 
indicate in the report that the claim 
file was reviewed.  A rationale for any 
opinion expressed should be provided.

The examiner(s) should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected status post right arm fracture 
with residual neuropathy; degenerative 
joint disease of the cervical spine; and 
chronic lumbosacral strain with 
degenerative joint disease.

The examiner(s) should note the range of 
motion for the veteran's low back, neck, 
and right arm.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the low back, neck, or right 
arm is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner(s) should also specifically 
discuss the extent, if any, of paralysis 
of any nerves involved.  

Concerning the lumbar spine, the examiner 
should state whether there is any loss of 
lateral motion; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  

The examiner should state, if possible, 
the frequency and duration of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  Are there 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and 



demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?  

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report(s).

The examiner should also furnish an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities render him unable 
to obtain and sustain substantially 
gainful employment.  

2.  The RO should then readjudicate the 
veteran's claims.  The RO should document 
its consideration of the revised criteria 
for rating intervertebral disc disease 
and other disabilities of the spine, 
effective September 23, 2002, and 
September 26, 2003.  If any determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

